DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filled August 24, 2022 has been entered. Claims 1-45, 50-52, 55-53, 65-67, and 71-74 are canceled. Claim 49 was amended. Claims 46-49, 53-54, 64, 68-70, and 75-84 are under consideration in this Office Action. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 24, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
4.	The rejection of claim 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants amendment.

      New Grounds of Rejection Necessitated by Applicants Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Neither the specification nor originally presented claims provides support for the method of claim 47, wherein the anti-KLKS5 antibody inhibits KLKS by binding to a binding region comprising one or more of the amino acid residues of KLK5 selected from the group consisting of the amino acid residues at position 108, 147, 150, 153, 168 and 245 of SEQ ID NO: 1, 3, 5, or 7.
Applicant did not point to support in the specification for the method of claim 47, wherein the anti-KLKS5 antibody inhibits KLKS by binding to a binding region comprising one or more of the amino acid residues of KLK5 selected from the group consisting of the amino acid residues at position 108, 147, 150, 153, 168 and 245 of SEQ ID NO: 1, 3, 5, or 7.   Thus, there appears to be no teaching of the method as claimed.  Applicant has pointed to paragraphs [0013] and [0103] of the instant specification and claims for support of the amendment which  recite “..amino acid residues at position 108, 147, 150, 153, 168 and 245 of full-length unprocessed KLK5.”
However only SEQ ID NO:1 is identified as the full-length unprocessed KLK5. There instant specification teach SEQ ID NO: 3, 5 and 7 are variants and there is no teaching that these variants administered in any amount treat Netherton Syndrome in any subject.
Thus, it appears that the entire specification appears to fail to recite support for the newly recited method. Therefore, applicants must specifically point to page and line number support for the identity of anti-KLKS5 antibody which inhibits KLKS by binding to a binding region comprising one or more of the amino acid residues of KLK5 selected from the group consisting of the amino acid residues at position 108, 147, 150, 153, 168 and 245 of SEQ ID NO: 3, 5, or 7 which treat Netherton Syndrome in a subject.
Therefore, the claims incorporate new matter and are accordingly rejected.


                               Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	 Claims 46-49, 53, 54, 64, 68-70 and 75-84 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for partial inhibition of KLK5 resulting in about.30% reduction in cleavage of the fluorescent peptide substrate
inhibiting KLK5 using anti-KLK5 antibody mAB1108 in an in vitro assay that monitors the cleavage of a fluorescent peptide substrate;
 does not reasonably provide enablement for the method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kalikrein-5 (KLK5) antibody to the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Claims 46-49, 53, 54, 64, 68-70 and 75-84 are drawn to a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject. In addition, the dependent claims 75-84 are anti-KLK5 antibodies that are bispecific. Specification, discloses inhibiting KLK5 using anti-KLK5 antibody mAB1108 [0221, 0233, 0234].  Applicants point to subjects used in meta-analysis were assayed for serum periostin levels, and the median protein level was used to separate the subjects into periostin-low and periostin-high subgroups in Example 1.  No subjects were administered an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject. Example 2 characterized KLK5 in Asthma where KLK5 was Expressed and Elevated in Asthmatic Lung Tissue.  However, Example 2 never administered any amount of an anti-Kallikrein-5 (KLK5) antibody to any subject  and no subject received treatment for Netherton Syndrome.  Example 3 is drawn to the inhibition of KLK5 in direct assay and coupled assay to evaluate the inhibitory profile of the SPINK Fc fusion polypeptides. Here, an in vitro assay that monitors the cleavage of a fluorescent peptide substrate by KLK5 was developed.  No subjects were administered an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject. 
Finally, Example 4 shows the ability of SPINK9.SRE.Fc and mAb1108 to inhibit proteolysis of pro-KLK7 or pro-KLK1 by recombinant KLK5 was assessed using an LC/MS assay that monitors the KLK5-derived cleavage product peptides.  Again, there is no treatment of Netherton Syndrome in any subject and no subjects were administered an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject.
There is no disclosure of treating Netherton Syndrome in a subject comprising administering of any effective amount of an anti-Kallikrein-5 (KLK5) antibody to any subject wherein any subject received treatment for Netherton Syndrome.
While the specification disclosed that Netherton Syndrome was associated with loss of function mutations in the KLK5 regulator SPINK5 [0237]. It is further stated that the reduced function of SPINK5 and increased activity of KLK5 is consistent with the findings from Netherton Syndrome [0237]. Specification suggests that the lowering KLK5 levels may be protective for asthma outside of the context of Netherton Syndrome [0237].  There is no teaching of treating Netherton Syndrome in a subject by administering any effective amount of an anti-Kallikrein-5 (KLK5) antibody wherein any subject received treatment for Netherton Syndrome. 
There are no Netherton Syndrome animal models showing: 1) administration of any effective amount of an anti-Kallikrein-5 (KLK5) antibody; 2)  treatment of the disease;  or 3) treatment of any symptom associated with Netherton Syndrome.	 
There is no teaching within the specification of treating Netherton disease which is a rare disorder affecting the skin, hair and immune system. Symptoms are present at birth and include red, scaly skin. Other symptoms include outbreaks of red, circular scaly rashes, thin, fragile hair (bamboo hair), and immune reactions such as hay fever, asthma, itchy skin, and eczema. There are no examples of even treating any symptoms of Netherton Syndrome.  Therefore, the specification fails to enable a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject.
Applicants’ have provided no guidance to enable one of ordinary skill in the art as to how determine, without undue experimentation, a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject; therefore, one of skill in the art would have to locate de novo steps required for a method of treating Netherton Syndrome by administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject.
Given the lack of guidance contained in the specification and the unpredictability for treating Netherton Syndrome, one of skill in the art could not make or use the broadly claimed invention without undue experimentation.  The specification fails to provide an enabling disclosure for a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject as recited in the claims. In view of the lack of guidance contained in the specification and the unpredictability for treating Netherton Syndrome, one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 
Since, there is inadequate guidance as to the nature of the invention, it is merely an invitation to the artisan to use the current invention as a starting point for further experimentation for treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject. In addition, because there are no working examples provided describing treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject or models it would require an undue amount of experimentation to one of skill in the art to practice the claimed invention. 
Given the breadth of claims 46-49, 53, 54, 64, 68-70 and 75-84 in light of the unpredictability of the art as determined by the lack of working examples, the level of skill of the artisan, and the lack of guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody.

Response to Arguments
7.	Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. The scope of enablement rejection of claims 46-49, 53, 54, 64, 68-70 and 75-84 under 35 U.S.C. 112, first paragraph, is maintained for reasons of record. 

Applicants argue that inhibition of KLKS alone is effective for treating Netherton Syndrome, and the specification fully enables one of skill in the art to practice the claimed method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-KLKS5 antibody to the subject. However, the Office directions Applicants attention to the fact that the specification only teaches inhibition of KLK5 in direct assay and coupled assay to evaluate the inhibitory profile of the SPINK Fc fusion polypeptides. At best, Applicants exemplified an in vitro assay that monitors the cleavage of a fluorescent peptide substrate by KLK5 was developed. The partial inhibitor of KLK5 resulting in about 30% reduction in cleavage of the fluorescent peptide substrate. The specification does not teach an about 30% reduction in cleavage of the fluorescent peptide substrate correlates to treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-KLKS5 antibody to the subject.
 No subjects were administered an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject.  Applicants failed to point to any scientific data within the instant specification showing treatment of Netherton Syndrome in a subject which received an administration of an effective amount of an anti-KLKS5 antibody to the subject.
Applicants allege that Kasparek et al., ablation of KLK5 alone achieves many effects. However, applicant is reminded that the teachings of Kasparek et al., are not the issue. Applicants arguments about what Kasparek et al., teach are irrelevant because Kasparek et al., does not even mention treatment of Netherton Syndrome in an subjects. Kasparek et al., does not teach administering any amount of an anti-Kallikrein-5 (KLK5) antibody to any subjects. 
At best, Kasparek et al., reported that, not only KLK5 but also KLK7 plays an important role in the inflammation and defective differentiation in NS and KLK7 activity is not solely dependent on activation by KLK5. Altogether, Kasparek et al., findings show that unregulated activities of KLK5 and KLK7 are responsible for NS development and both proteases should become targets for NS therapy (abstract).  Kasparek et al., merely supports the fact that the state of the art did not teach treating Netherton Syndrome in a subject by administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to any subjects.
Applicants are reminded that the scope of enablement rejection over the instant claims regarding whether Applicants is enabled to claim a method of treating Netherton Syndrome in a subject by administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to any subjects. Kasparek et al., does not teach a method of treating Netherton Syndrome in a subject by administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to any subjects. Kasparek et al., does not teach anti-Kallikrein-5 (KLK5) antibody treats Netheron-Syndrome.  Therefore, Applicants have not provided that the state of the prior art showing treatment of Netherton Syndrome in a subject by administering any amount of an anti-Kallikrein-5 (KLK5) antibody to any subjects.  Applicants have not addressed the level of predictability in the art; or the existence of working examples of treating Netherton Syndrome in a subject by administering of any effective amount of an anti-Kallikrein-5 (KLK5) antibody. Applicants have not shown that the in vitro assay correlates to treating Netherton Syndrome in any subject by administering of any amount of an anti-Kallikrein-5 (KLK5) antibody.

There is insufficient evidence of the invention with respect to the in vivo operability of the claimed invention. Specifically, specification only discloses partial inhibition of KLK5 resulting in about.30% reduction in cleavage of the fluorescent peptide substrate inhibiting KLK5 using anti-KLK5 antibody mAB1108 in an in vitro assay that monitors the cleavage of a fluorescent peptide substrate. The instant specification does not disclose anti-KLK5 antibody binding to a binding region comprising one or more of the amino acid residues of KLK5 selected from the group consisting of the amino acid residues at position 108, 147, 150, 153, 168 and 245 to SEQ ID NOs: 1,3, 5 or 7 treats Netherton Syndrome in any subjects or animal models. 
Therefore, none of applicants arguments are persuasive and the rejection of record is maintained. 
  
Conclusion
8. 	No claims are allowed.


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/           Primary Examiner, Art Unit 1645